Citation Nr: 0216136	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the claimed residuals 
of malaria.  

(The issue of an increased initial rating higher than 30 
percent for the service-connected hypertensive heart disease 
will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1965 to June 1988.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the RO.  

The veteran apparently failed to appear for a hearing before 
a Member of the Board in Washington, D.C, scheduled in 
October 2000 at his request.

The Board remanded the case to the RO in October 2000 for 
additional development of the record.  

The Board is undertaking additional development on the issue 
of an increased initial rating higher than 30 percent for the 
service-connected hypertensive heart disease; pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The veteran is shown to have been treated for malaria 
during service.  

3.  The veteran is not shown to have current disability due 
to the episode of malaria that treated in service.  



CONCLUSION OF LAW

The veteran is not shown to have a current disability due to 
malaria that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  First, the veteran was informed in the rating 
decisions, the Statement of the Case and the Supplemental 
Statements of the Case, as well as in specific development 
letter requests, April 2001 VCAA notice, and the October 2000 
remand, of the evidence and information necessary to 
substantiate his claim, what evidence VA had or would obtain 
on his behalf, what evidence or information he needed to 
provide to VA, and of the ramifications of the failure to 
obtain any needed information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant claim of service 
connection for the claimed residuals of malaria in the 
instant case.  

Second, the Board notes that the veteran's service medical 
records and VA outpatient treatment records have been 
associated with the claims folder.  The veteran has also been 
afforded numerous VA examination in order to determine if he 
had residual disability due to the episode of malaria treated 
in service.  

Despite the information provided to the veteran as outlined 
hereinabove, the veteran has not indicated that any 
additional information or evidence exists, which is pertinent 
to this claim, but has not yet been obtained.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the June 2002 SSOC, and fully assisted him 
to the best of VA's ability, the Board concludes that no 
further action on this question is necessary under the facts 
and circumstances of the instant case.  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces or if 
preexisting such service was aggravated therein.  38 C.F.R. § 
3.303(a).  

Historically, the veteran reports having treatment for 
malaria in service and asserts that the condition could recur 
if his body was stressed or his resistance was lowered.  The 
veteran in this regard was afforded a recent VA examination 
to determine if he had malaria or residual disability 
attributable thereto.  

The results of the January 2001 VA examination report 
revealed that, although the veteran had a history of malaria 
in 1967, it was treated with oral medications with good 
response.  The veteran also reported thinking that he had a 
recurrence in 1970, but without a definitive diagnosis.  The 
examiner stated that he did not believe that the veteran was 
suffering from malaria residuals, as there were no current 
complaints, but that a blood test would be obtained.  

The results of the malaria smear reveal that there were no 
malarial forms present, and that the evaluation was normal.  
The examiner opined that there had been no problems related 
to this very distant history of malaria and that there were 
no residuals.  

This case was previously before the Board where it was 
determined that the veteran should also submit current 
evidence of having malaria or residuals thereto.  

The veteran responded to the RO's development of this issue.  
In essence, he indicated that, although he did not currently 
suffer from malaria residuals, he believed that he was more 
susceptible to a recurrence.  

The Board notes that the veteran has not demonstrated that he 
manifests any medical training or expertise that would 
qualify him to make medical findings or conclusions as to the 
etiology of any extant current conditions.  See generally 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to prove a connection to service, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incidence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Proof of direct service connection thus entails proof that an 
incident that occurred during service caused the malady that 
appeared many years later.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A careful review of the record in this case shows that the 
veteran's lay assertions of having a recurrence of malaria or 
related disability are not supported by competent evidence.  

Therefore, as the preponderance of the evidence is against 
the claim, service connection for the residuals of malaria 
must be denied.  



ORDER

Service connection for the residuals of malaria is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

